Case 8:20-cv-00114-WFJ-SPF Document 14 Filed 05/12/20 Page 1 of 4 PageID 365




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UMESH HEENDENIYA,

       Plaintiff,

v.                                                        CASE NO. 8:20-cv-114-T-02SPF
THOMAS MILLER, FBI Agent
assigned to the Tampa-Orlando Joint
Task Force (JTTF), et al.,

     Defendants.
__________________________________/

                                            ORDER

       Before the Court is Plaintiff’s timely Objection (Dkt. 13) to Magistrate

Judge Flynn’s order of April 17, 2020 (Dkt. 12).1 Judge Flynn’s order found that

the complaint failed to state a short, plain statement of a claim upon relief could be

granted but gave Plaintiff until May 4, 2020 to file an amended complaint. The

order also denied Plaintiff access to electronic filing. Dkt. 12 at 3–4. Rather than

file an amended complaint, Plaintiff filed an objection to the denial of access to

CM/ECF.

       Applying the appropriate standard of review, this Court finds the magistrate

judge’s ruling is not clearly erroneous or contrary to law. 28 U.S.C.



1
 Plaintiff filed objections within 14 days after being served with a copy of the order. Fed. R.
Civ. P. 72(a).
Case 8:20-cv-00114-WFJ-SPF Document 14 Filed 05/12/20 Page 2 of 4 PageID 366




§636(b)(1)(A); Fed. R. Civ. P. 72(a). As noted by Plaintiff, the standard is highly

deferential, even more so than de novo review. See Dkt. 13 at 5, citing Lanard

Toys Ltd. v. Toys “R” Us – Delaware, Inc., No. 3:15-cv-849-J-34PDB, 2017 WL

2992059, at *1 (M.D. Fla. July 14, 2017).2

      In the Middle District of Florida, access to electronic filing is not granted

“unless extenuating circumstances exist.” Dkt. 12 at 3, citing Huminski v.

Vermont, No. 2:13-cv-692-FtM-29DNF, 2014 WL 169848, at *4 (M.D. Jan. 14,

2014); Postell v. Nestle Prepared Foods Co. USA, No. 3:18-cv-1134-J-JBT, 2019

WL 5102552, at *2 (M.D. Fla. Jan. 25, 2019). Plaintiff argues that Huminski and

Postell are distinguishable on the facts. Unlike the plaintiffs in those cases,

Plaintiff asserts he has been permitted access in New York courts twice before, and

he does not have a history of abusive litigation behavior or of noncompliance with

court orders.

      Although Plaintiff does not have a history in this District, as this is

presumably his first case filed here, the reason of saving the court staff time in

scanning and uploading his lengthy amended complaint and exhibits is not an

“extenuating circumstance.” The magistrate judge even warned against refiling a

lengthy amended complaint because it must comport with the short and plain



2
 See generally Yormak v. Yormak, 2:14-cv-33-FtM-29CM, 2014 WL 12634275 (M.D. Fla. Nov.
3, 2014) (overruling objections regarding electronic filing access).
                                           2
Case 8:20-cv-00114-WFJ-SPF Document 14 Filed 05/12/20 Page 3 of 4 PageID 367




statement mandated by Rule 8(a)(2). See Dkt. 12 at 3 (“While Plaintiff has stated

his intention to file an amended complaint that is “several hundreds of pages in

length” . . . [a]n amended complaint that is excessive in length may be subject to

dismissal.”). By admitting in the objections that he contemplates again filing a

lengthy amended complaint, Plaintiff demonstrates his disregard for at least a

portion of the order to which he objects. See McMahon v. Cleveland Clinic Found.

Police Dep’t, 455 F. App’x 874, 877–78 (11th Cir. 2011) (affirming district court’s

denial of electronic access where pro se party filed 258-page amended complaint;

complaint was not short and plain statement of claim).

      Plaintiff also claims the other reasons supporting electronic filing privileges

were overlooked, specifically his indigency. Indigency is but one consideration in

determining access to electronic filing. Whether Plaintiff files a non-frivolous

complaint is another consideration. Cf. Griesdorf v. Governor, State of Fla., No.

6:15-cv-775-Orl-28KRS, 2015 WL 9243894, at *3–4 (M.D. Fla. Nov. 10, 2015)

(determining denial of password access did not deny due process and noting that

frivolity is determined as part of indigency review), adopted in, 2015 WL 9255337

(M.D. Dec. 17, 2015). Plaintiff must first comply with the magistrate judge’s

order by filing a short and plain statement of the claims for relief. Plaintiff may

file another request for electronic access for the magistrate judge’s consideration

along with the amended complaint.

                                          3
Case 8:20-cv-00114-WFJ-SPF Document 14 Filed 05/12/20 Page 4 of 4 PageID 368




      Accordingly, Plaintiff’s objections (Dkt. 13) are overruled. Plaintiff shall

file an amended complaint consistent with the magistrate judge’s order (Dkt. 12)

no later than May 26, 2020.

      DONE AND ORDERED at Tampa, Florida, on May 12, 2020.




Copies furnished to: Plaintiff, pro se




                                         4
